Citation Nr: 1822693	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-39 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dental disorder, to include residuals of dental treatment performed in service.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in a July 2017 Travel Board hearing.  A transcript of that hearing has been associated with the file.  

The Board also notes that during the Board hearing the Veteran expressed his intent to submit additional medical evidence as he had an upcoming dental appointment with a private provider.  Thereafter, in November 2017, he filed a statement informing the Board that he had no additional evidence to submit.  

A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The RO can only address questions relating to service connection for dental disability for treatment purposes after the VAMC has determined that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that the RO make a determination on such questions.  38 C.F.R. § 3.381(a) (2017).  Moreover, pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), which has since been rescinded and a summary incorporated into VA's Adjudication Manual, claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  Here, there is no indication from the record that a claim for service connection for purposes of outpatient treatment has been adjudicated.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ (which in this case, is VHA) for any appropriate action.



FINDING OF FACT

The weight of the competent evidence of record reflects that the Veteran does not have a dental disability related to a dental trauma or disease affecting the bone of the jaw.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for VA compensation purposes have not been met.  38 U.S.C. §§ 1110, 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150 (2016); see Simington v. West, 11 Vet. App. 41, 44 (1998).

Furthermore, dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment but will not be considered for compensation.  38 U.S.C.A. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).  As noted above, entitlement to service connection for treatment purposes has been referred to the AOJ for appropriate action and that matter will not be discussed further at this time.

VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The Board notes that the portion of VA's Schedule for Rating Disabilities addressing dental and oral conditions was revised effective September 10, 2017.  The Veteran has not been notified as to the changes in the regulations and the RO has not adjudicated his claim under the new regulations.  As the new regulations involve benign or malignant neoplasms that are not applicable to his current claim and the other changes involved only clarification of the rating terms, the Board finds that there is no prejudice in adjudicating the Veteran's dental claim.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

Factual Background and Analysis

During the July 2017 hearing, the Veteran testified that he had no dental issues prior to entering service.  He testified that he reluctantly submitted to "experimental" dental treatment in service, and a month after separation, his grinders broke off and they had long pieces of wire hanging out of them.  He stated that it was cemented with lead.  He reported that he does not presently experience pain associated with those teeth.  The Veteran discussed an automobile accident that occurred after service, which caused his front teeth to fall out.  

The Veteran's service treatment records do not show any diagnosis of, treatment for, or complaints of a dental disorder or any symptoms of a dental disorder.  In his March 1969 dental examination there was no indication of any dental abnormalities.  The earliest medical record of evidence to indicate a dental disorder is dated January 2007.  VA medical treatment records dated September 2011 to January 2013 reflect complaints of tooth pain and a diagnosis of dental focal infection.  The most recent VA records show the Veteran's report of decreased dental pain and his dental assessment was negative.  

The Board is sympathetic to the Veteran's case, but service connection for a dental disability for compensation purposes is not warranted.  Notably, although it is clear that the Veteran experienced post-service dental problems, there is no indication that he was diagnosed with any of the dental or oral conditions listed in 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  

The United States Court of Appeals for the Federal Circuit has also confirmed that service trauma does not "include the intended results of proper medical treatment provided by the military."  Nielson v. Shinseki, 607 F.3d 802, 805 (Fed. Cir. 2010).  Even considering the Veteran's hearing testimony regarding his dental treatment in service, including the claimed "experimental treatment," this treatment cannot be considered "trauma" for purposes of his claim.  The Board also points out that the dental records do not show that the Veteran sustained loss of substance of the body of the maxilla or mandible, resulting in loss of teeth during service. 

Because the Veteran is not shown to have sustained compensable "dental trauma" to his teeth in service, or to have one of the dental disorders listed under 38 C.F.R. § 4.150, a compensable dental condition is not shown and service connection of dental trauma for compensation purposes must be denied.


ORDER

Service connection for a dental disorder, to include residuals of dental treatment performed in service, is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


